PARDEE, Circuit Judge.
This case was submitted at the same time as the case of Louisville & Nashville Railroad Company v. Marcus K. Bitterman (just decided) 144 Fed. 34. The record discloses the same issues as therein presented, and it should be and is decided the same way. .
It is therefore ordered and adjudged that his cause be remanded to the Circuit Court, with instructions to enter decree in accordance with the views expressed in the opinion of Louisville & Nashville Railroad Company v. Bitterman et al. (just decided) 144 Fed. 34.